Title: To James Madison from William Pinkney, 17 November 1807
From: Pinkney, William
To: Madison, James



Sir.
London. Novr. 17th. 1807

I hasten to transmit to you, by an opportunity which will not allow me to do more, the Supplement (published yesterday and sent to me from Mr. Canning’s Office last night) to the London Gazette of Saturday last.
It contains three most important Orders of the King in Council, by which the Commerce of the United States is assailed in a Way hitherto without Example, and all the established principles of public Law are sacrificed to a new, and certainly premature, System of Retaliation and of Force.
It had been for several Days rumoured that such orders were about to make their Appearance, and I had so much Reason to conclude that the Rumour was founded in Truth that I went to Downing Street on the 11th. for the double Purpose of obtaining Information and of endeavouring to prevent a Measure so unjust in itself and so obviously unseasonable.
Mr. Canning had, as I knew, been out of Town; and I found that he had not yet returned.  I was of course obliged to converse with Mr. Hammond, to whom (altho he did not avow the Intention of Government to adopt immediately the System which Report had imputed to it) I thought it adviseable to suggest the leading Considerations which appeared to me to forbid the Adoption of it at all, but especially at the present Time.
It was my Intention to take an early Occasion of conversing with Mr. Canning himself upon his Arrival in London on this interesting Subject, and in the meantime I was not unwilling to hope that what I had said to Mr. Hammond might if reported to him, as I presumed it would be, produce some Effect.
It appears, however, that the Measure had been finally determined upon at the Moment of this Conversation; for the orders were signed on the same Day, and, altho not published in the Gazette of Saturday, were announced in it for publication in a Supplement.
Stocks are said to have been depressed by the Knowledge of this Step, altho the Arrival of a French Flag of Truce in the Downs (conjectured to relate to overtures of peace thro’ the Mediation of Russia) made them recover.
It is not to be doubted that Mr. Rose, who sailed only a few Days ago for the Chesapeake, is instructed to communicate to our Government the Determination of Great Britain to issue these Orders; but it is nevertheless important that you should be apprized as soon as possible that they are actually issued.  I have the Honor to be with the highest Respect & Consideration, Sir, your most obedient Humble Servant

Wm: Pinkney

